Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 24 May 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague May 24. 1782
Gentlemen

I have recd the Letters from Messrs Van Staphorst of the 22 with the Prospectus, and to day that of Messrs Willink is come to hand. I am glad the Prospectus is published, and wish the Bonds to be prepared as soon as possible and Sent to me to Sign. They shall not wait long for my Signature.
My Friend, Mr Thaxter, is so ill of a Fever that I cannot leave him, and therefore cannot come to Amsterdam, at present. If this Gentleman who is all my Dependance should not be able to Sign the Coupons, I must authorize, your Houses or any of you to Sign them.
The Report from Cadiz, that I authorized American Privateers to take Portuguese Ships, and that I should authorize them to take Danish ones, is totally groundless. I have no Such Authority, nor has any other. On the Contrary all the Proceedings of Congress en­join, the most exact Observance of the Principles of the Armed Neutrality, and the most equitable Respect to the Vessells of every Neutral Power, among whom Denmark and Portugal are undoubtedly numbered.

I have &c

